Case 4:20-cv-00574-GKF-JFJ Document 2-4 Filed in‘ USDC ND/OK on 11/05/20 Page 1 of 10

IN THE DISTRICT COURT OF TULSA COUNTY J ‘s nig CQUR
STATE OF OKLAHOMA D

RICHARD B. WILLIAMSON, DON Nissi
7 . STATE OF ORLA th GOUT Clerk
Plaintiff/Counterclaim Defendant, AC

Vv.

DONALD E. POWELL,

STEPHEN D. WILLIAMSON,
BARBARA K, BUCHOLTZ,
ROBERT G. SACHSE,

LARRY J. BUMP, JACK E. SHORT,
CHARLES T. MILLER,

RONALD S. COHEN, and

ROBERT MCGREW,

Case No, CJ-2016-3196
Judge Linda G. Morrissey

Ne et Ne Neel ee ee Nee Ngee Se Ne ee Seca Smee? Ste Sear’ et

Defendants/Counterclaim Plaintiffs.

ORDER ON PLAINTIFE’S MOTION TO RECONSIDER OR TO CLARIFY
JUDGE NIGHTINGALE’S ORDER OF JUNE 15, 2018, ON DEFENDANTS’ MOTION
FOR DETERMINATION THAT PLAINTIFF IS NOT ENTITLED TO A JURY TRIAL

THIS CAUSE comes before the Court for decision on Plaintiff's Motion to Reconsider or

to Clarify Judge Nightingale’s Order of June 15, 2018, on Defendants’ Motion for Determination
that Plaintiff is not Entitled to a Jury Trial. After considering all briefs and authority presented,
the Court FINDS and ORDERS as follows:

Plaintiff, Richard B. Williamson (“Plaintiff”) seeks reconsideration! of the Order on

Defendants, Stephen D. Williamson and Barbara K. Bucholtz’s Motion for Determination that

Plaintiff is not Entitled to a Jury Trial (“Order”). Defendants, Donald E. Powell, Stephen D,

 

! Plaintiff's motion alternatively seeks clarification of the Order, but acknowledges that it is likely impossible for
this Court to clarify Judge Nightingale’s previous order (Transcript of Proceedings had on the 29th Day of January,
2019, before Judge Linda G. Morrissey, 43:19 — 44:8). i

  
 
Case 4:20-cv-00571-GKF-JFJ Document 2-4 Filed-in USDC ND/OK on 11/05/20 Page 2 of 10

Williamson, Barbara K. Bucholtz, Robert G. Sachse, Larry J. Bump, Jack E. Short, Charles T.
Miller, Ronald S, Cohen, and Robert McGrew (collectively “Defendants”) object to
reconsideration of the Order.

I. BACKGROUND AND PROCEDURAL POSTURE

Plaintiff filed the instant action September 6, 2016. Plaintiff alleges that Defendants
interfered with Plaintiff's exercise of his stockholder rights and caused him to lose his
controlling stockholder interest in T.D. Williamson, Inc., (“TDW”). Plaintiff alleges, inter alia,
that Defendants voted to issue 20 shares of TDW’s Voting Common Stock to Defendant,
Stephen D. Williamson, Plaintiffs brother, for the then current common share value (“Stock
Sale”); with the sale to be deemed completed the same day. Plaintiff alleges that the Stock Sale
caused him to lose his controlling stockholder interest in TDW. Plaintiff asserts causes of action
against Defendants for breach of fiduciary duty and duty of loyalty, declaratory judgment, and
injunctive relief.

The Defendants, Stephen D. Williamson and Barbara K. Bucholtz’s Motion for
Determination that Plaintiff is not Entitled to a Jury Trial (“Motion”) was filed on April 24,
2018. The Motion argued that Plaintiff was not entitled to a jury trial because all of Plaintiffs
claims lie in equity. On June 15, 2018, Judge Nightingale granted the Motion, stating in pertinent
part:

Plaintiff's claims for declaratory judgment and injunctive relief are purely

equitable. Plaintiff's claim for breach of fiduciary duty is rooted in derivative relief.

The rights of Plaintiff to redress wrongs resulting from acts of TD Williamson’s
officers and directors are derivative and must be tried to the Court.”

 

2 (Order on Defendants Stephen D. Williamson and Barbara K. Bucholtz’s Motion for Determination that Plaintiff is
not Entitled to a Jury Trial, p. 1)

2
Case ~4-Filectr-YSBC NB/OK on 11/05/20 Page 3 of 10

On June 28, 2018, Plaintiff filed his Application to Assume Original Jurisdiction and
Petition for Writ of Prohibition and Mandamus with the Oklahoma Supreme Court, seeking a
writ of prohibition with regard to the Order. On August 8, 2018, after a Rule 15 in camera
hearing the previous day, Judge Nightingale struck the non-jury trial that was set for October 1,
2018, and recused from the case. On August 31, 2018, the case was transferred to this Court.
Plaintiff's application to assume original jurisdiction was denied by the Oklahoma Supreme
Court on September 10, 2018. Plaintiff filed the instant motion on September 14, 2018, pursuant
to which the Court conducted a hearing on January 29, 2019.

Ii, STANDARD OF REVIEW

“Although ‘motions to reconsider’ are not technically authorized by Oklahoma
procedural law, the court is required to treat a motion as the substance of the motion dictates
regardless of the name assigned by the parties.” Burghart v. Corr. Corp. of Amt., 2009 OK CIV
APP 76, { 7, 224 P.3d 1278, 1280 (citation omitted). “A motion to reconsider an interlocutory
order anterior to judgment is not a [12 O.S.] § 1031 motion to vacate unless made so by the
terms of the statute.” Andrew v. Depani-Sparkes, 2017 OK 42, § 17, 396 P.3d 210, 218.

An interlocutory order is an order which is not ‘final.’ Whenever a tribunal's ruling

does not culminate in a judgment, its decision is interlocutory. Interlocutory orders

do not operate to preclude a party from proceeding further in the cause nor do the

orders prevent judgment, The issuance of an interlocutory order eaves the parties
in court to try the issues on the merits.

DLB Energy Corp. v. Oklahoma Corp, Comm'n, 1991 OK 5, {7, 805 P.2d 657, 660 (footnotes
omitted). The trial court has “discretion to modify one of its interlocutory orders anterior to
judgment... .” Andrew, 2017 OK 42, at § 16. In the case at bar, the Order is an interlocutory
order as it leaves the parties in court to try the issues on the merits, Therefore, reconsideration of

the Order is subject to the Court’s discretion.
Case 4:20-cv-00571-GKF-JFJ Beeument 2-4 Filee-in USDC ND/OK on 11/05/20 Page 4 of 10

Il. ANALYSIS

Plaintiff argues for reconsideration of the Order because he contends his claims are not
purely equitable, and thus he is entitled to a jury trial. In opposition, Defendants contend that the
Order should not be reconsidered because Plaintiff's claims are equitable.

The right to a jury trial in civil cases is guaranteed by Article 2, § 19 of the

Oklahoma Constitution. A jury trial will be denied only where the issues are of

purely equitable cognizance. ‘Furthermore, when an equity cause of action and law

claim are involved in one suit, the trial court at its discretion may submit the equity

case to the jury, but it is its duty to submit the law case to the jury for determination.’
Baytide Petroleum, Inc. v. Whitmar Expl. Co., 2000 OK CIV APP 120, { 10, 18 P.3d 378, 381
(citations omitted). “[W]here the equitable issues are paramount or the legal issues incidental to
or dependent upon the equitable issues, then the issues are treated as equitable for purposes of
the trial, and the parties are not entitled to a jury trial.” £C. Gas Ameana, Inc. v. JR. Hood, 1992
OK 119, 49, 855 P.2d 597, 599, on reh'g in part (July 6, 1993) (citations omitted).

In determining which issue is paramount, the court must look to ‘the character of

the issues framed by the pleadings,’ including issues arising by counter-claim. . . .

‘The character of an action is to be determined by the nature of the issues made by

the pleadings and the rights and remedies of the parties, and not alone by the form

in which the action is brought or by the prayer for relief...’
Id. at | 10 (citations omitted).

In this case, first, the parties agree,’ and it is axiomatic that Plaintiff's claims for
injunctive relief are equitable. Carts & Parts, Inc. v. Rosales, 2009 OK CIV APP 74, 7 6, 225
P.3d 1, 3, Next, “{a] suit for declaratory judgment pursuant to § 1651 is neither strictly legal nor

equitable, but assumes the nature of the controversy at issue.” Material Serv. Corp. v. Town of

Fitzhugh, 2015 OK CIV APP 13, ¥ 2, 343 P.3d 624, 625 (citation omitted). This authority

 

3 (Defendants Stephen D. Williamson and Barbara K. Bucholtz’s Motion for Determination that Plaintiff is not
Entitled to a Jury Trial, pp. 6-7; Plaintiff's Response and Objection to Defendants Stephen D. Williamson and
Barbara K. Bucholtz’s Motion for Determination that Plaintiff is not Entitled to a Jury Trial, p. 4)
Case 4:20-ev-00571-GKF-JFJ Document 2-4-Filed:in USDC ND/OK on 11/05/20 Page 5 of 10

indicates that the paramount question to be determined is whether Plaintiff's breach of fiduciary
duty claims are legal or equitable.

Plaintiff asserts that his breach of fiduciary duty claims are direct claims against the
Defendants. Plaintiff specifically argues that Defendants breached their fiduciary duties by
interfering with his shareholder voting rights and misappropriating his majority stockholder
interest. Plaintiff urges that his allegations are direct claims of tortious conduct on the part of
Defendants, and that any relief obtained on these claims would be to his sole benefit. Therefore,
Plaintiff declares, his claims are predominately legal claims and the Order should be overturned.

In contravention, Defendants contend that the Order is correct in that Plaintiff's breach of
fiduciary duty claims are derivative claims, Specifically, Defendants assert that Oklahoma does
not recognize a direct cause of action by shareholders against corporate directors for breach of
fiduciary duty. Defendants also maintain that Plaintiff's paramount claim for relief — cancellation
of the Stock Sale and reinstatement of his majority stockholder interest — is an equitable claim,
and thus Plaintiff is not entitled to a jury trial.

Oklahoma's corporate law is derived from the corporate law of Delaware. Delaware
law recognizes a direct action against corporate officers and directors in certain
circumstances. ‘It is a settled rule that when one state adopts a statute from another,
it is presumed to adopt the construction placed upon the statute by the highest court

of the other state.’ However, Oklahoma has not previously recognized a direct

action by shareholders. The only statutory action authorized is the stockholders’
derivative action. 18 O.S. Supp. 2014 § 1126.

Watkins v. Hamm, 2018 OK CIV APP 2, { 11, 419 P.3d 353, 356 (citations omitted).
The rights of shareholders to redress wrongs against the corporation resulting from
the acts or omissions of its officers and directors are derivative. Any action by
shareholders to redress those wrongs must be maintained for the benefit of the

corporation... . Derivative actions are equitable in nature and cannot be maintained
at law even though the action secks a money judgment for the corporation.
Case 4:20-cv-00571-GKF-JFJ--Boeument 2-4 Filed-in USDC ND/OK on 11/05/20 Page 6 of 10

Beard v. Love, 2007 OK CIV APP 118, 419, 173 P.3d 796, 802 (citations omitted), Whether an
action is direct or derivative “must be based solely on the following questions: Who suffered the
alleged harm-the corporation or the suing stockholder individually-and who would receive the
benefit of the recovery or other remedy?” Tooley v. Donaldson, Lufkin & Jenrette, Inc., 845 A.2d
1031, 1035 (Dei. 2004),

A stockholder who is directly injured . . . retain[s] the right to bring an individual

action for injuries affecting his or her legal rights as a stockholder. Such a claim is

distinct from an injury caused to the corporation alone. In such individual suits, the

recovery or other relief flows directly to the stockholders, not to the corporation.
id. at 1036,

Here, based upon the allegations in the parties’ Pretrial Conference Order, Plaintiff,
rather than the corporation, is alleged to have suffered the harm. F urther, based upon the
authority presented, it is not clear that direct actions are unequivocally barred in Oklahoma, and
such an action may be appropriate under the facts and circumstances of this case. The crux of
Plaintiff’s allegations appear to be that Defendants initiated the Stock Sale for the purpose of
diluting Plaintiff's majority stockholder interest. This harm is clearly unique to Plaintiff in that
he was the only shareholder who had a majority stockholder interest in the closely held company.
Similarly, if Plaintiffs allegations are proven true, any recovery received would flow directly to
him because his was the only majority stockholder interest 1o be diluted by the Stock Sale. Based.
upon Plaintiff's allegations, the Court finds that Plaintiff's claims are direct claims of harm.

Defendants also argue that Plaintiff's paramount claim for relief ~ cancellation of the
Stock Sale and reinstatement of his majority stockholder interest — is an equitable claim,
“(Where the equitable issues are paramount or the Jegal issues incidental to or dependent upon

the equitable issues, then the issues are treated as equitable for purposes of the trial, and the

parties are not entitled to a jury trial.” 2C. Gas Amcana, Inc, 1992 OK 119, at ¥ 9 (citations
Case 4:20-cv-00571-GKF-JFJ Document2-4 Filed-in USDC ND/OK on 11/05/20 Page 7 of 10

omitted). Here, Plaintiff's paramount claim appears to be his breach of fiduciary duty claims, and
any relief that may be associated with that claim, rather than cancellation of the stock sale. The
essence of Plaintiff's claim is that the Stock Sale diluted his majority stockholder interest in
TDW, which caused him to lose majority control of the company. Plaintiff contends that
Defendants’ actions regarding the Stock Sale were tortious. If Plaintiff's allegations are proven
true, it is not clear that cancelling the Stock Sale would be sufficient to make Plaintiff whole
again.

The principal allegations of this case are not a general dilution of stock ownership to the
detriment of all shareholders. Rather, the effect of the dilution alleged here is solely the alteration
of the majority ownership in a closely held corporation. The alleged dilution does not appear to
have a relationship to the value of a share of stock or the percentage of ownership of any
stockholder other than the Plaintiff. The claim of breach of fiduciary duty does not appear to
derive from the general ownership of stock in the corporation. Instead, it is based upon the
allegation that the Plaintiff entered into a relationship of trust which established a fiduciary
responsibility upon individuals who breached that duty in some manner, which resulted in
Plaintiff losing his majority stockholder interest in the corporation. Conversely, collateral claims
of violation of Oklahoma corporate law, bylaws of the corporation, requests for injunctive and
declaratory relief are general questions applicable to all shareholders as derivative claims.

Success on the claims for breach of fiduciary duty would inure solely to the benefit of
Plaintiff, and no other shareholder would be substantially affected. The Oklahoma Supreme
Court noted in Warren v. Century Bankcorporation, Inc., 1987 OK 14, 7 6, 741 P.2d 846, 848,
that decisions made lawfully by the majority interest of a corporation are left undisturbed unless

there is a clear showing that the majority interest has committed a breach of trust. The question
Case 4:20-cv-00571-GKF-JFJ Document 2-4 Filed in USDE-NB/OK on 11/05/20 Page 8 of 10

of the establishment of a fiduciary relationship, ensuing trust, and violation thereof is a jury
question. Therefore, the Court finds that the claim of breach of fiduciary duty is not an equitable
matter as the allegations appear in the parties’ Pretrial Conference Order.
IV. CONCLUSION

Accordingly, Plaintiff's Motion to Reconsider or to Clarify Judge Nightingale’s Order of
June 15, 2018, on Defendants’ Motion for Determination that Plaintiff is not Entitled to a Jury
Trial is granted. Trial in this matter will proceed with a jury determining the cause of action for
breach of fiduciary duty. The jury will act in an advisory capacity as to the equitable issues,

pursuant to 12 0.S. §§ 556, 557, as the Court may deem appropriate at the time of trial.4

Dated this f day of M ah} , 2019.

yy DAALdade Lb

~ Linda G. Morriss€ /, District Judge
/

C

 

4 Sve Zwirtz v. Dorl, 1926 OK 374, 4, 123 Okla. 284, 253 P. 75, 77 Un equity cases, the district court may call a
jury to advise it upon questions of fact, but the court may adopt or reject those conclusions as he deems
appropriate.}.
(Case 4:20-cv-00571-GKF-JFJ Document-2-4 Filed in USDC ND/OK on 11/05/20 Page 9 of 10

AFFIDAVIT OF MAILING

 

I1,D ewberry, Court Clerk of Tulsa County, hereby certify that on the day of
CAAT , 2019, a true and correct copy of the foregoing Order was

mailed to the féllowing and a true and correct copy of the foregoing order was filed in the

above-referenced case.

 

Richard B. Williamson

Michael P. Atkinson Theodore W. Daniel Jessica L.

William A, Fiasco Norton Rose Fulbright Dickerson

Carol J. Allen US LLP William $8. Leach
Atkinson Haskins 2200 Ross Aye, Ste. McAfee & Taft
Nellis, Brittingham, 3600 Two W, 2nd Street,
Gladd & Fiasco Dallas, TX 75201 Ste. 1100

525 South Main, Ste. Attorney for Plaintiff Tulsa, OK 74103
1500 Richard B. Williamson Attorneys for

Tulsa, OK 74103 Independent
Attorneys for Plaintiff Director Defendants

 

Kelly D. Utsinger

Clark Brewster

R. Louis Reynolds

 

 

 

 

Underwood Law Firm, Brewster & DeAngelis, Andrew A. Shank

P.C. PLLC 2727 East 21st

500 S. Taylor, 2617 East 21st Street Street, Suite 200

Ste.1200 Tulsa, OK 74114 Tulsa, OK 74414

P.O. Box 9158 Attorney for Defendant Attorneys for

Amarillo, TX 79101 Robert McGrew Defendant Robert

Attorney for McGrew

Independent Director

Defendants

Joel Wohigemuth Peter B. Ladig, Graydon D. Luthey,

Ryan Ray Jason C. Jowers Bayard, Jr.,

2900 Mid-Continent Tower PLA, GABLEGOTWAL

401 South Boston 600 N. King Street, Suite 8

Tulsa, OK 74103 400 1100 ONEOK Plaza

Attorneys for Wilmington, DE 19801 100 West Fifth

Defendants/ Attorneys for Street

Counterclaim Defendants/Counterclaim Tulsa, OK. 74103-

Plaintiffs Plaintiffs 4217

Stephen D. Stephen D. Williamson Attorneys for

Williamson and and Barbara K. Bucholtz Defendants/Counter

Barbara K. Bucholtz claim Plaintiffs
Stephen D.
Williamson and
Barbara K.

Bucholtz

 

 
4:20-ev-00571-GKF-JFJ-Doeument2-4 Hedin JSDBE-NB.
——€ase 4:26 DO /OK-en-+4+1/05/20---Page 10-of 10 -- -

cee Court Clerk
i ; iA
JOA LAA OQal

Darcy Asbill, Deputy Qaurt Clerk

10
